DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 2, with claims 1-4 and 6-16, in the reply filed on 09/30/2021 is acknowledged.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species embodiment.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3-4, 6-7, 9-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2017/0179192 A1; hereinafter “Zhang”).
Regarding Claim 1, referring to at least Fig. 5B and related text, Zhang teaches a display device, comprising: a first substrate (575) (paragraph 56.  For example, 575 formed of sapphire); a second substrate (562) that is formed of a different material than the first substrate (paragraphs 25 and 56.  For example, 562 formed of GaAs); a first light emitting diode (LED) (a LED for 526) on the first substrate (fig. 5B and paragraph 56); and a second LED (a LED for 522) and a third LED (a LED for 524) on the second substrate (fig. 5B and paragraph 56), wherein the first LED, the second LED, and the third LED are positioned between the first substrate and the second substrate (fig. 5B).
Regarding Claim 3, Zhang teaches further comprising: a plurality of driving units (TFT pixel drivers) configured to drive the first LED, the second LED, and the third LED, wherein at least one of the plurality of driving units (a TFT pixel driver for 526) is on the first substrate (fig. 5B and paragraphs 53-56).
Regarding Claim 4, Zhang teaches wherein each of the plurality of driving units includes: a first semiconductor element (610) including a first drain region; a second semiconductor element (620) including a first gate electrode that is electrically connected to the first drain region; and a capacitor (630) including a first capacitor electrode between the first drain region and the first gate electrode, and a second capacitor electrode electrically connected to a second drain region of the second semiconductor element, and wherein the second drain region (for example, 108B in fig. 1A) of the second semiconductor element of each of the 
Regarding Claim 6, Zhang teaches wherein a first set of driving units (TFT pixel drivers for 526) of the plurality of driving units are on the first substrate, and wherein a second set of driving units (TFT pixel drivers for 522 and 524) of the plurality of driving units are on the second substrate (fig. 5B).
Regarding Claim 7, Zhang teaches a reflective layer (585 directly contacting 575) on the first substrate, and overlapping the second LED and the third LED (fig. 5B and paragraph 56).
Regarding Claim 9, Zhang teaches wherein light emitted from the first LED, the second LED, and the third LED is discharged through the second substrate (fig. 5B and see the note below).  The limitation "wherein light emitted from the first LED, the second LED, and the third LED is discharged through the second substrate” specifies an intended use or field of use, and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Regarding Claim 10, referring to at least Fig. 5B and related text, Zhang teaches a display device, comprising: a first substrate (562) (paragraphs 25 and 56); a first light emitting diode (LED) (a LED for 522) on a surface of the first substrate (fig. 5B and paragraph 56); a second substrate (575) (paragraph 56); and a second LED (a LED for a first one of 526) and a third LED (a LED for a second of 526) on a surface of the second substrate (fig. 5B and paragraph 56), 
Regarding Claim 11, Zhang teaches wherein the first substrate is an opaque substrate (562 formed of GaAs) and the second substrate is a transparent substrate (575 formed of sapphire) (paragraphs 25 and 56).
Regarding Claim 13, Zhang teaches wherein the first LED emits red light, and wherein the first substrate is any one of a gallium arsenic substrate or a gallium phosphide substrate (paragraph 25).
Regarding Claim 15, Zhang teaches wherein the first LED includes a first n-type semiconductor layer that is in contact with the surface of the first substrate, a first light emitting layer on the first n-type semiconductor layer, and a first p-type semiconductor layer on the first light emitting layer, wherein the second LED includes a second n-type semiconductor layer that is in contact with the surface of the second substrate, a second light emitting layer on the second n-type semiconductor layer, and a second p-type semiconductor layer on the in contact with” is considered as indirect contact for claim 15).
Regarding Claim 16, Zhang teaches wherein light emitted from the first light emitting layer is incident onto the first p-type semiconductor layer, and wherein light emitted from the second light emitting layer and light emitted from the third light emitting layer is incident onto the second n-type semiconductor layer and the third n-type semiconductor layer, respectively (fig. 5B and see the note below).  The limitation in claim 16 specifies an intended use or field of use, and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  

Allowable Subject Matter
Claims 2, 8, and 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829